Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in the wording “substantially hidden behind the screen” and  “substantially towards the front view” in claim 1; “substantially hidden behind the screen from the front view” in claim 2; “substantially greater than the predefined height of the space” in claim 9; and “substantially flat in claim 13 are vague and unclear in doubt as to the meaning of the limitation follow the word “substantially”, thereby rendering the definition of the subject-matter of the claims are unclear. The specification in Par. [0025], does not defining the met and bonder of the term “substantially”.  For this reason, the claims are vague and unclear. Applicant may amend the claims or give explanation to clarify to overcome the rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2005/0129236) in view of Bang (US 6,411,271).
Regarding claim 1, Tamura discloses a display assistant device (an image display device (10) has a main display body (1), comprising: 
a base configured for sitting on a surface [0041] A stand 8 is composed of a support 5, a base 6 and a handle unit 7);
 	a screen having a rear surface, the screen being supported by the base at the rear surface, wherein a bottom edge of the screen is configured to be held above the surface by a predefined height, and the base is substantially hidden behind the screen from a front view of the display assistant device ([0072], [0066], [0040]-[0041], , Fig. 5; is a front view, FIG. 5(B) is a right-side view and FIG. 5(C) is a rear view of the television receiver. A thin display unit 2 and can be supported by a stand 8 composed of a 
a speaker (a loudspeaker 106) that is concealed inside the base and configured to project sound substantially towards the front view of the display assistant device (Fig. 5, element 3, 4a and 4b, [0018], [0067]-[0069], The stand 8 is provided at its base 6 with a low frequency sound reproducing loudspeaker (woofer) 3 arranged at a center thereof and two middle and high frequency sound reproducing loudspeakers 4a and 4b arranged left and right sides thereof). 
Tamura does not specifically disclose the base and the stand are at predefined above the surface by a predefined height. However, Bang base and stand are fixable to adjust in different height and angle as shown in Fig. 6 and 7.
Tamura and Bang are analogous art. They relate to display device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above speakers within a stand of the display device, as taught by Bang, by incorporating the above limitations, as taught by Tamura.
One of ordinary skill in the art, before the effective filing date of the claimed invention, could have been motivated to do this modification in order to adjust the place or orientation of a display in order for a user to easily see images of the display and is used to connect the display to the stand.

Regarding claim 2, Bang discloses the predefined height is less than a predetermined threshold, such that the base is substantially hidden behind the screen from the front view of the display assistant device and the screen appears to float in air (Fig. 6 A-C, the support 40 comes in contact with a lower point of the cam 50 (the middle dead point), the upper portion of the support 40 and the display unit 10 
Regarding claim 8, Tamura discloses the speaker faces a space of the predefined height that is configured to separate the bottom edge of the screen and the surface ([0061]-[0062], FIG. 12, a pair of loudspeakers 4a and 4b for reproducing sounds of middle and high frequencies are arranged one on the left and right sides on the front upper part of a thin display unit 2 of a main display body 1 and a loudspeaker (woofer) 3 for reproducing sounds of low frequency is arranged at the center between the loudspeakers 4a and 4b on the front upper part of the thin display unit).
Regarding claim 12, Bang discloses the base extends along a central axis, and the screen and the central axis of the base are not perpendicular to the surface when the base sits on the surface (Fig. 6-7, a support supporting the display unit to the stand, having one end portion rotatably connected to a rear side of the display unit and the other end portion rotatably connected to the rear part of the stand; and a means located in the inclined part of the stand for adjusting an angle of the display unit).
Regarding claim 13, Bang discloses the display assistant device is configured so that when the base sits on the surface that is substantially flat (Fig. 1 the base 20 are flat on the surface), the central axis of the base leans forward by a base angle and the screen leans backward by a screen angle and faces slightly upward (Fig. 1, 2 and 7, The inclined section 23 is provided with a means for adjusting an angle of the display 11. The stand 20 has such a shape in order to cover up a means for adjusting an angle of the display 11 with the front section 21 from the front perspective, as the means is installed on the inclined section 23). 
Regarding claim 14, Bang discloses the base includes a base mount plate that is mechanically coupled to a body of the base via at least an edge of the base mount plate (Fig. 2, Fig. 7, element 41,  The support 40 allows the display unit 10, connected to the upper portion of the support, to be 
Regarding claim 15, Bang discloses the base mount plate further includes a top surface opposing the bottom surface, and the top surface includes a plurality of stud fasteners configured to mate with a plurality of receiving fasteners on a bottom surface of the body of the base (Fig. 2, Fig. 6A, element 4’ is the top fattener opposing the bottom surface).
Regarding claim 16, Bang discloses only a central portion of the rear surface of the screen is covered by the base (Fig. 2. Fi. 6b, a central portion of the rear surface of the screen is covered by the base).
Regarding claim 17, Bang discloses the screen (screen 11) includes a display panel (element 10), a middle frame (element 33) and a back cover (element 40), and the back cover includes a first opening at the central portion of the rear surface of the screen; and the base has a second opening that is connected to the first opening of the back cover (Fig. 2, the stand 20 is provided with an image signal connection port 31 for transmitting image signals to the display 11 on the rear portion and the image signal connection port 31 is connected with an image signal cable 32 connected to a computer. Signals for displaying are inputted to the display 11 from the image signal connection port 31 through a cable 33 which is connected to the display unit 10 from the stand 20 through a support 40 joining the display unit 10 with the stand 20).

4.	Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2005/0129236) in view of Bang (US 6,411,271) further in view of Anderson et al. (US 2010/0205667).
 	Regarding claims 3-7, the combination of Tamura and Bang disclose the limitation of claim 1, as state above, but Tamura and Bang fail to disclose the limitation f claims 3-7. However, Anderson discloses the limitations of claims 3-7 as follow:
one of a group of privacy operations consisting of: muting a microphone of the display assistant device, disabling a camera mode, disconnecting the display assistant device from the Internet while keeping the display assistant device coupled in a local area network, and disconnecting the display assistant device from all communication networks available to the display assistant device ([0017], [0051], responses and behaviors comprise such things as obscuring some or all of the display, substituting display content for alternative content, muting microphone or speakers (or both), making audit log entries, interaction with network services). 
Regarding claim 4, Anderson discloses the display assistant device is configured to associate the privacy switch that is turned on for privacy protection with one of the group of privacy operations dynamically based on a user profile of a user who is associated with the display assistant device in real time ([0017]-[0018], [0065], "privacy mode", the device's speakers or microphone (or both) are muted  and video input devices are deactivated when privacy mode is activated).
Regarding claim 5, Anderson discloses the display assistant device has an owner mode, a family mode and a stranger mode each of which is associated with a unique subset of the group of privacy operations, and the user profile is associated with one of the owner, family and stranger modes ([0071]-[0072], [0074], [0077], Fig. 3, recognize particular individuals (family, owner or stranger/guest, unauthorized viewers), and to incorporate knowledge of the individual identity when deciding whether to activate or deactivate privacy mode, and what form of privacy mode to employ). 
Regarding claim 6, Anderson discloses in accordance with the user profile of the user, the one of the group of privacy operations associated with the display assistant device varies according to a time of a day ([0083], by using a pattern of the user from the user profile, user logins or login attempts, occurrence of privacy mode, length of privacy mode, made the operation based on the pattern).
 the display, using a camera and a microphone for collecting image and sounds from the user, to determine whether an authorized user or unauthorized individual is looking at the display and operate based the identification and access of user information from a database of user profiles). 
Tamura, Bang and Anderson are analogous art. They relate to display device.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the display with privacy mode, as taught by Anderson, by incorporating the above limitations, as taught by Tamura and Bang.
One of ordinary skill in the art, before the effective filing date of the claimed invention, could have been motivated to do this modification in order to provides for privacy protection in portable computing devices that incorporate displays. Using the methods, software, and system provided by the invention, computer users can view data on a computer-controlled display in a variety of secure and unsecured environments with greater security from unwanted and undetected eavesdropping and tampering.

5.	Claims 9-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2005/0129236) in view of Bang (US 6,411,271) further in view of Daisuke et al. (JP 2014-1312243)
Regarding claims 9-11 and 18-20, the combination of Tamura in view Bang disclose the limitation of claims 1, 8, 17, but the combination of Tamura in view Bang fail to disclose the limitations of claims 9-11 and 18-20. However, Daisuke discloses the limitations of claims 9-11 and 19-20 as follow:

Regarding claim 10, Daisuke discloses the base has a housing that encloses the speaker, and the housing includes a plurality of speaker grill portions that permit sound generated by the speaker to exit the housing of the base (page 5, Par. 5-8, part of the sound wave output from the speaker 40 passes through the opening provided in the back cabinet opening 21, and other sound waves are reflected by 
Regarding claim 11, Daisuke discloses the plurality of speaker grill portions are distributed on at least a front side, a rear side, a left side and a right side of the housing, and the sound generated by the speaker is guided inside the housing to exit the housing from the front, rear, left and right sides of the housing (Page 5, par7,  the back cabinet opening portion 21 passes through the back cabinet opening portion 16 as a route until the sound output from the speaker 40 is output from the display device 1).
Regarding claim 18, Daisuke discloses the middle frame includes a metallic insert configured to provide mechanical rigidity to the middle frame (FIG. 19, material of the housing casing which covers the supporting member 30 which concerns on this embodiment is a metal. Thereby, the heat dissipation efficiency in the support member 30 can be further improved.   The display device 1 include a metal plate 17 on the back surface of the light guide plate 12). 
Regarding claims 19 and 20, Daisuke discloses a main logic board including a plurality of electronic components that generate heat, wherein the main logic board is mounted on the middle frame; and a heat sink attached to the main logic board to absorb the heat generated thereon; wherein the heat sink protrudes from the first opening of the back cover and is contained partially within the base(Fig. 8, Fig. 10 and 11, Fig. 19, outside air is taken in from the back surface of the display device 2 through the intake port 22 by the rising air current.   A part of the rising outside air is exhausted from an exhaust port 25 provided in the back cabinet 20. Accordingly, the display device 2 can efficiently exhaust the inside air that has not been discharged from the exhaust port 25 from the exhaust port 26. (the outside air taken in from the installation surface side of the display device 2 through the intake port 22 is discharged from the exhaust ports 25 and 26 of the back cabinet 20, thereby efficiently dissipating heat inside the display device 2) 
Tamura, Bang and Daisuke are analogous art. They relate to display device.

One of ordinary skill in the art, before the effective filing date of the claimed invention, could have been motivated to do this modification in order to provides provide high-quality sound to the user, and can efficiently take in the outside air in order to dissipate heat inside the display device by the taken-in outside air.

Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chu (US 7,388,744) discloses the base is provided at a front end with at least one USB connector for at least one external device to connect thereto, within two lateral sides with at least one pair of loudspeakers, and at a top front with at least one receiving slot for receiving and electrically connecting to at least one mobile electric product, and the connecting section is provided at one lateral surface with at least one all-in-one card reader slot. 
Yamamura (US 20060070280) discloses the front case 9 includes a front face 11, an upper face 12 protruding rearward from an upper edge of the front face 11, side faces 13 protruding rearward from right and left edges of the front face 11, and a lower face 14 protruding rearward from a lower edge of the front face 11. The front face 11 has a panel mounting opening 11a. Sound output portions 11b are provided, respectively, at right and left lower ends of the front face 11.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119